Sognier, Judge.
Appellees Doris and John Eakes sued appellant H. L. Moore Company for farm rent due in 1981 on a lease agreement. The trial court granted the Eakes’ motion for summary judgment and H. L. Moore Company appeals.
We affirm. Appellant’s argument that fact questions remain as to the interpretation of the lease is without merit. The lease agreement provided that “[appellant] shall plant and work said peanuts on the lands, hereinabove described,... in the farm years 1979 and 1981.” This language clearly required that the 80-acre allotment of peanuts be planted solely on the Chance Place, the property described in the agreement, in 1981. Appellees were acting within the provisions of the agreement when they refused to transfer the residue allotment of peanut poundage quota to another farm. The method of determining the amount of peanuts which could be sold at the federal government’s peanut support price was not relevant to the issue, since regardless of the method used the contract specifically required the peanuts to be grown on the Chance Place. Nor can the customs and practices of the farm industry in surrounding areas be used to contradict the plain and unambiguous language of the contract. Daniel & Daniel v. Cosmopolitan Co., 146 Ga. App. 200, 202 (2) (245 *299SE2d 885) (1978); R. S. Helms. v. GST Dev. Co., 135 Ga. App. 845, 847-848 (219 SE2d 458) (1975).
Decided September 19, 1983
Rehearing denied October 5, 1983
Jesse G. Bowles III, for appellant.
J. Frank Meyers, John W. Sheffield III, for appellees.
Appellant having failed to raise any issue of material fact, the trial court properly granted appellees’ motion for summary judgment. OCGA § 9-11-56 (Code Ann. § 81A-156).

Judgment affirmed.


Quillian, P. J., and Pope, Jr., concur.